DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/27/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Election/Restrictions
Applicant’s election of Invention I (claims 15-34) in the reply filed on 09/28/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 1-14 have been cancelled, as being drawn to a nonelected Invention II. Claims 15-34 are pending examination.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
1.	Claim(s) 15-18, 28 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Hu et al. (PG Pub 2017/0278779; hereinafter Hu),  Li et al. (PG Pub 2017/0064837; hereinafter Li) and Lai et al. (PG Pub 2017/0053897; hereinafter Lai).

    PNG
    media_image1.png
    346
    848
    media_image1.png
    Greyscale

Regarding claim 15, refer to the Examiner’s modified mark-up of Fig. 7 provided above, Hu teaches a method of forming a semiconductor device (see claim limitations below), the method comprising: 
bonding a first plurality of dies 112 to an interposer (RDL-3), the interposer comprising a plurality of conductive features 34v, each die of the first plurality of dies being bonded to a respective conductive feature of the plurality of conductive features (see Fig. 7); 
forming a first interconnect (RDL-2) over a first surface of the interposer (top surface), the first surface being opposite the first plurality of dies (see Fig. 7);  
forming a first plurality of contact pads (annotated “pads” in Fig. 7 above) on the first interconnect opposite the interposer (see Fig. 7); and 
attaching a first device 111 to the first interconnect, the first device being electrically coupled to contact pads of the first plurality of contact pads (see Fig. 7).
Although, Hu teaches the first plurality of dies 112, he does not teach “encapsulating the first plurality of dies with an encapsulant.”

    PNG
    media_image2.png
    656
    879
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    574
    1006
    media_image3.png
    Greyscale

In the same field of endeavor, refer to Fig. 9 and Fig. 10-provided above, Lai teaches a method of 3-d stacking (para [0040-0057]) comprising: encapsulating a first plurality of dies 210 (para [0056]) with an encapsulant 240 (para [0057]).
In light of such teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to encapsulate the first plurality of dies, as taught by Lai, to provide structural support during subsequent processing (para [0057]).
Although, Hu teaches forming the first interconnect, he does not explicitly teach “forming the first interconnect comprising: forming a bottom portion of the first interconnect; placing a magnetic core on the bottom portion of the first interconnect; and forming a top portion of the first interconnect over the bottom portion of the first interconnect and the magnetic core, wherein forming the top portion forms a solenoid inductor comprising the magnetic core.”

    PNG
    media_image4.png
    288
    496
    media_image4.png
    Greyscale

In the same field of endeavor, refer to Fig. 17-provided above, Li teaches an interposer with embedded passive components (para [0128-0133]) comprising: forming a first interconnect 1702 (para [0128]); wherein forming the first interconnect comprises: forming a bottom portion 219 (annotated “bottom portion” in Fig. 17 above) of the first interconnect; placing a magnetic core 230j on the bottom portion of the first interconnect; and forming a top portion of the first interconnect  219 (annotated “top portion” in Fig. 17 above) over the bottom portion of the first interconnect and the magnetic core.
Li teaches the method of forming an inductor he does not explicitly teach the inductor is a solenoid. The applied prior art, teaching a substantially identical apparatus, renders the claimed apparatus unpatentable because the claimed properties and characteristics (i.e., a solenoid type inductor) are presumed inherent. See MPEP 2112.01.
According to the MPEP 2112.01(I) (Product and Apparatus Claims --- When the Structure Recited in the Reference is Substantially Identical to that of the Claims, Claimed Properties or Functions Are Presumed to be Inherent):
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252,1255,195 USPQ 430,433 (CCPA1977). “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709,15 USPQ2d 1655,1658 (Fed. Cir. 1990).
Applicant may rebut this finding by proving the prior art apparatus and the claimed apparatus are not substantially identical or by proving the prior art apparatus does not possess the claimed properties and characteristics. See esp. In re Ludtke, 441 F.2d 660, 664 (CCPA 1971) (holding a claim anticipated, even though the claimed panels were limited by properties and functions not within the prior art, because appellants failed to show the prior art did not possess the characteristics claimed); see also Titanium Metals Corp. v. Banner, 778 F.2d 775 (Fed. Cir. 1985) (a claimed compound’s claimed property, albeit the property newly discovered, did not patentably distinguish from the prior art compound that met the claimed compound); see also, MPEP 2112.01(II). Applicant is reminded that argument of counsel is not evidence. MPEP 2145(I).
In light of such teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the inductor into the interposer, as taught by Li, to make a more robust package capable of operating as a voltage regular (abstract).
Regarding claim 16, refer to the figures cited above, in the combination of Hu, Li and Lai, Lai teaches bonding the first plurality of dies 210-Lai (= 112 of Hu) to the interposer (RDL-3) comprises forming a metal-metal bond and forming an oxide-oxide bond (para [0047]). Thereby, significant package z-height savings may be realized by eliminating interface materials for bonding (para [0040]).
Regarding claim 17, refer to the figures cited above, in the combination of Hu, Li and Lai, Lai teaches a die 111-Hu of the first plurality of dies comprises static random access memory (SRAM) circuitry (para [0042]).
Regarding claim 18, refer to the figures cited above, in the combination of Hu, Li and Lai, Li teaches the interposer (1702-Li = RDL-3 of Hu) comprises a plurality of embedded passive components (para [0036 and 0129]).
Regarding claim 28, refer to the figures cited above, in the combination of Hu and Li, Hu teaches bonding the die 112 to the second side of the interposer (bottom side). He does not explicitly teach the bond “comprises forming an oxide-oxide bond.”
In the same field of endeavor, refer to Fig. 9 and Fig. 10-provided above, Lai teaches a method of 3-d stacking (para [0040-0057]) comprising: bonding a die 210 (para [0056]) to an interposer comprises forming an oxide-oxide bond (para [0047]). 
In light of such teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to bond the die and the interposer using an oxide-oxide bond, as taught by Lai, encapsulate the first plurality of dies, as taught by Lai, to significant reduce the overall package z-height (para [0040]).
Regarding claim 31, refer to the Examiner’s modified mark-up of Fig. 7 provided above, Hu teaches method of forming a semiconductor device (see claim limitations below), the method comprising: 
bonding a die 112 to a first conductive feature 34v of an interposer (annotated “interposer” in Fig. 7 above), the first conductive feature being part of a first surface of the interposer (bottom surface); 
forming an interconnect structure (annotated “RDL” in Fig. 7 above) over a second surface of the interposer (top surface), the second surface being opposite the first surface (see Fig. 7), wherein forming the interconnect structure comprises: 
forming a bottom portion of the interconnect structure (annotated “metal-1” in Fig. 7 above); 
attaching a metal sheet 21v to the bottom portion of the interconnect structure (see Fig. 7); and
forming a top portion of the interconnect structure (annotated “metal-2” in Fig. 7 above) over the bottom portion of the interconnect structure and the magnetic core sheet (see Fig. 7), 
forming a contact pad (annotated “pad” in Fig. 7 above) over the interconnect structure, wherein the contact pad is electrically coupled to the top portion of the interconnect structure (see Fig. 7); and 
attaching an external connector 12v to the contact pad (see Fig. 7).
Although, Hu teaches the die 112, he does not teach “encapsulating the die with an encapsulant.” 
In the same field of endeavor, refer to Fig. 9 and Fig. 10-provided above, Lai teaches a method of 3-d stacking (para [0040-0057]) comprising: encapsulating a die 210 (para [0056]) with an encapsulant 240 (para [0057]).
In light of such teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to encapsulate the first plurality of dies, as taught by Lai, to provide structural support during subsequent processing (para [0057]).
Although, Hu teaches connecting the top and bottom portion of the interconnect structure with a metal via, he does not explicitly teach the metal material composition is magnetic or that “the top portion of the interconnect structure, the magnetic core sheet, and the bottom portion of the interconnect structure form a solenoid inductor.”
In the same field of endeavor, refer to the Examiner’s mark-up of Fig. 17-provided above, Li teaches an interposer 1702 with embedded passive components (para [0128-0133]) comprising: connecting a top portion of the interconnect structure 230i, a magnetic core sheet 230, and a bottom portion of the interconnect structure 230j form an inductor (para [0129-0131]; see Fig.17).
Li teaches the method of forming an inductor he does not explicitly teach the inductor is a solenoid. The applied prior art, teaching a substantially identical apparatus, renders the claimed apparatus unpatentable because the claimed properties and characteristics (i.e., a solenoid type inductor) are presumed inherent. See MPEP 2112.01.
According to the MPEP 2112.01(I) (Product and Apparatus Claims --- When the Structure Recited in the Reference is Substantially Identical to that of the Claims, Claimed Properties or Functions Are Presumed to be Inherent):
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252,1255,195 USPQ 430,433 (CCPA1977). “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709,15 USPQ2d 1655,1658 (Fed. Cir. 1990).
Applicant may rebut this finding by proving the prior art apparatus and the claimed apparatus are not substantially identical or by proving the prior art apparatus does not possess the claimed properties and characteristics. See esp. In re Ludtke, 441 F.2d 660, 664 (CCPA 1971) (holding a claim anticipated, even though the claimed panels were limited by properties and functions not within the prior art, because appellants failed to show the prior art did not possess the characteristics claimed); see also Titanium Metals Corp. v. Banner, 778 F.2d 775 (Fed. Cir. 1985) (a claimed compound’s claimed property, albeit the property newly discovered, did not patentably distinguish from the prior art compound that met the claimed compound); see also, MPEP 2112.01(II). Applicant is reminded that argument of counsel is not evidence. MPEP 2145(I).
In light of such teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the inductor into the interposer, as taught by Li, to make a more robust package capable of operating as a voltage regular (abstract).

2.	Claim(s) 21, 24, 27 are rejected under 35 U.S.C. 103 as being unpatentable over Hu et al. (PG Pub 2017/0278779; hereinafter Hu) and Li et al. (PG Pub 2017/0064837; hereinafter Li).

    PNG
    media_image5.png
    364
    848
    media_image5.png
    Greyscale

Regarding claim 21, refer to the Examiner’s modified mark-up of Fig. 7 provided above, Hu teaches method of forming a semiconductor device (see claim limitations below), the method comprising: 
forming a redistribution structure (annotated “RDL” in Fig. 7 above) over an interposer (annotated “interposer” in Fig. 7 above), wherein forming the redistribution structure comprises: 
depositing a first dielectric layer (annotated “1st” in Fig. 7 above) over a first side of the interposer (top side); 
forming a first metallization pattern (annotated “metal-1” in Fig. 7 above) over the first dielectric layer; 
depositing a second dielectric layer (annotated “2nd” in Fig. 7 above) over the first metallization pattern; 
attaching a metal via 21V to the second dielectric layer; 
depositing a third dielectric layer (annotated “3rd” in Fig. 7 above) over the magnetic core sheet and the second dielectric layer; 
forming a second metallization pattern (annotated “metal-2” in Fig. 7 above) over the third dielectric layer; and 
depositing a fourth dielectric layer (annotated “4th” in Fig. 7 above) over the second metallization pattern; 
forming a first contact pad (annotated “pad” in Fig. 7 above) over the fourth dielectric layer, the first contact pad being electrically coupled with the second metallization pattern; and 
attaching a component 111 to the first contact pad (see Fig. 7).
Although, Hu teaches connecting the first metallization pattern to the second metallization pattern with a metal via, he does not explicitly teach the metal material composition is magnetic or that “the magnetic core sheet, a first portion of the first metallization pattern, and a second portion of the second metallization pattern form a solenoid inductor.”
In the same field of endeavor, refer to the Examiner’s mark-up of Fig. 17-provided above, Li teaches an interposer 1702 with embedded passive components (para [0128-0133]) comprising: connecting a first metallization pattern 230j to a second metallization pattern 230i via a magnetic core sheet 230 (para [0129-0131]; see Fig.17).
Li teaches the method of forming an inductor he does not explicitly teach the inductor is a solenoid. The applied prior art, teaching a substantially identical apparatus, renders the claimed apparatus unpatentable because the claimed properties and characteristics (i.e., a solenoid type inductor) are presumed inherent. See MPEP 2112.01.
In light of such teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the inductor into the interposer, as taught by Li, to make a more robust package capable of operating as a voltage regular (abstract).
According to the MPEP 2112.01(I) (Product and Apparatus Claims --- When the Structure Recited in the Reference is Substantially Identical to that of the Claims, Claimed Properties or Functions Are Presumed to be Inherent):
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252,1255,195 USPQ 430,433 (CCPA1977). “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709,15 USPQ2d 1655,1658 (Fed. Cir. 1990).
Applicant may rebut this finding by proving the prior art apparatus and the claimed apparatus are not substantially identical or by proving the prior art apparatus does not possess the claimed properties and characteristics. See esp. In re Ludtke, 441 F.2d 660, 664 (CCPA 1971) (holding a claim anticipated, even though the claimed panels were limited by properties and functions not within the prior art, because appellants failed to show the prior art did not possess the characteristics claimed); see also Titanium Metals Corp. v. Banner, 778 F.2d 775 (Fed. Cir. 1985) (a claimed compound’s claimed property, albeit the property newly discovered, did not patentably distinguish from the prior art compound that met the claimed compound); see also, MPEP 2112.01(II). Applicant is reminded that argument of counsel is not evidence. MPEP 2145(I).
Regarding claim 24, refer to the figures cited above, in the combination of Hu and Li, Hu teaches forming a second contact pad (annotated “pad-2” in Fig. 7 above) over the third dielectric layer (annotated “3rd” in Fig. 7 above), the second contact pad being electrically coupled with the second metallization pattern (annotated “metal-2” in Fig. 7 above); and attaching an external connector 12v to the second contact pad (see Fig. 7).
Regarding claim 27, refer to the figures cited above, in the combination of Hu and Li, Hu teaches
bonding a die 112 to a second side of the interposer (bottom side), the second side being opposite the first side (see Fig. 7).
3.	Claim(s) 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Hu and Li, as applied to claim 21 above, further in view of Hosokawa et al. (PG Pub 2011/0127975; hereinafter Hosokawa).
	Regarding claim 22, refer to the figures cited above, in the combination of Hu and Li, Hu teaches the component 111. He does not explicitly teach “the component comprises a pulse width modulation circuit.”
In the same field of endeavor, Hosokawa teaches a component (i.e. semiconductor chip) includes a pulse width modulation circuit (see claim 29).
In light of such teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the component of Hu, function as a pulse width modulator, as taught by Hosokawa, to thereby provide “pulse width modulation signals as the first control signal and the second control signal” (claim 29).
Regarding claim 23, refer to the figures cited above, the combination of Hu, Li and Hosokawa teach the pulse width modulation circuit (i.e. the component 111-Hu) is electrically coupled to the solenoid inductor 1710-Li, the solenoid inductor being a voltage regulator module (claim 11-Li) for the pulse width modulation circuit.

4.	Claim(s) 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over Hu and Li, as applied to claim 27 above, further in view of Walczyk; et al. (PG Pub 2019/0385925; hereinafter Walczyk;).
Regarding claim 29, refer to the figures cited above, in the combination of Hu and Li, Hu teaches
the die 112, he does not explicitly teach the die “comprises an integrated passive device.”
In the same field of endeavor, refer to Fig. 1A, Walczyk teaches an electronic assembly 100 (para [0021-0032]) comprising: a die 114 (para [0032]); wherein the die comprises an integrated passive device (para [0032]; “the die 114 may be an active or passive die, and the die 114 may include input/output circuitry, a processor, high bandwidth memory, or enhanced dynamic random access memory (EDRAM).”).
In light of such teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the die of Hu function as a passive device, as taught by Walczyk, to aid in storing or dissipating energy.
Regarding claim 30, refer to the figures cited above, in the combination of Hu and Li, Hu teaches
the die 112, he does not explicitly teach the die “comprises an input/output device.”
In the same field of endeavor, refer to Fig. 1A, Walczyk teaches an electronic assembly 100 (para [0021-0032]) comprising: a die 114 (para [0032]); wherein the die comprises an input/output device (para [0032]; “the die 114 may be an active or passive die, and the die 114 may include input/output circuitry, a processor, high bandwidth memory, or enhanced dynamic random access memory (EDRAM).”).
In light of such teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the die of Hu function as a passive device, as taught by Walczyk, to aid in storing or dissipating energy.

5.	Claim(s) 32 are rejected under 35 U.S.C. 103 as being unpatentable over Hu, Li and Lai, as applied to claim 31 above, further in view of Frankel et al. (PG Pub 2016/0238793; hereinafter Frankel).

    PNG
    media_image6.png
    572
    812
    media_image6.png
    Greyscale

Regarding claim 32, refer to the figures cited above, in the combination of Hu, Li and Lai, Hu teaches the external connector 12v, he does not explicitly teach the external connector “comprises a grating coupler, the grating coupler being configured to optically couple to an optical fiber.”
In the same field of endeavor, refer to Fig. 1 provided above, Frankel teaches a method for providing optical connections (para [0014-0032]) comprising: an external connector (para [0016]; “bond pad”) comprises a grating coupler 115 (para [0015]), the grating coupler being configured to optically couple to an optical fiber 155 (see Fig. 1).
In light of such teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the grating coupler, as taught by Frankel, to thereby transmit light received from an optical grating structure to an optical receiver (para [0013]).

Prior Art
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	a. Nagata et al. (PG Pub 2008/0099812) teaches a semiconductor device
	b. Kang et al. (PG Pub 2020/0303314) teaches a semiconductor package
	c. Lee et al.(PG Pub 2020/0135709) teaches a solenoid inductor within a multi-chip package.
	d. Delacruz et al. (PG Pub 2020/0075553) teaches an integrated voltage regulator and passive components
Allowable Subject Matter
7.	Claims 19-20, 25-26 and 33-34 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 19 contains allowable subject matter, because the prior art of record, either singularly or in combination, fails to disclose or suggest, in combination with the other elements in claim 19, the interposer comprises static random access memory (SRAM) circuitry.  Claim 20 would be allowable, because it depends on allowable claim 19.
Claim 25 contains allowable subject matter, because the prior art of record, either singularly or in combination, fails to disclose or suggest, in combination with the other elements in claim 25, the interposer is a wafer, the wafer comprising silicon.  
Claim 26 contains allowable subject matter, because the prior art of record, either singularly or in combination, fails to disclose or suggest, in combination with the other elements in claim 26, the interposer comprises static random access memory (SRAM) circuitry. 
Claim 33 contains allowable subject matter, because the prior art of record, either singularly or in combination, fails to disclose or suggest, in combination with the other elements in claim 33, forming a bolt hole through the interposer and the interconnect structure.  Claim 34 would be allowable, because it depends on allowable claim 33.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christina A Sylvia whose telephone number is (571)272-7474.  The examiner can normally be reached on 8am-4pm (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Feliciano-Ramos can be reached on 5712727925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C. S./
Examiner, Art Unit 2895

/KYOUNG LEE/Primary Examiner, Art Unit 2895